Citation Nr: 0121668	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  94-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
degenerative joint disease and osteoarthritis of the feet.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
degenerative joint disease and osteoarthritis of the lumbar 
spine.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
intertrigo of the groin and folliculitis of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1980 to August 1992.

This appeal is from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That decision granted service 
connection for the disabilities at issue in this appeal and 
assigned their initial ratings.  The veteran disagreed with 
each rating.

The Board remanded the case in November 1996.  The issues 
styled as for a higher rating were previously identified as 
claims for increased disability ratings.  While the case was 
on remand, the United States Court of Appeals for Veterans 
Claims (Court) handed down a decision distinguishing appeals 
from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issues in this case consistent with the Court's ruling in 
Fenderson.

The issue of higher rating for intertrigo of the groin and 
folliculitis of the chest is deferred pending return of the 
case from the REMAND appended to this decision.



FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's bronchial asthma 
was mild, with paroxysms of asthmatic breathing occurring no 
more often than several times a year without clinical 
findings between attacks.

2.  From October 7, 1996, to the present, the veteran's 
bronchial asthma manifested with FEV-1 of 111 percent of 
predicted, the ratio FEV-1/FVC of 74 percent, and 
intermittent inhalation bronchodilator therapy.

3.  Degenerative joint disease and osteoarthritis of the feet 
are manifested by degeneration of the first 
metatarsophalangeal joint of each foot visible on x-ray with 
occasional painful motion and exacerbations of painful motion 
constituting insignificant additional disability.

4.  Degenerative joint disease and osteoarthritis of the 
lumbar spine are manifested by degeneration of lumbar 
vertebrae visible on x-ray, without limitation of motion and 
with occasional exacerbations of painful motion constituting 
insignificant additional disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent for asthmatic bronchitis have not been met for any 
period from August 27, 1992, to the present.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic 
Code 6602 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000).

2.  The schedular criteria for a rating higher than 10 
percent for degenerative joint disease and arthritis of the 
feet have not been met for any period from August 27, 1992, 
to the present.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2000).

3.  The schedular criteria for a rating higher than 10 
percent for degenerative joint disease and arthritis of the 
lumbar spine have not been met for any period from August 27, 
1992, to the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records reveal diagnoses of bronchial asthma 
and of mechanical low back pain and lumbar muscle strain.  In 
June 1985, the veteran was seen for bilaterally tender lumbar 
muscles after lifting a heavy box.  In December 1986, he 
complained of thoracic back pain without injury; the 
impression was muscle pain.  An October 1987 record shows 
treatment for complaints of pain in the right great toe, 
thought possibly a plantar ligament strain.  In May 1988, he 
complained of right heel pain after a road march.  There was 
a single instance of treatment for a foot injury after the 
veteran dropped a medical chest on his foot; the undated 
treatment record apparently referenced first the right and 
then the left foot; the impression was contusion.

The veteran repeatedly sought treatment during service for 
breathing complaints, with several instances diagnosed as 
viral upper respiratory infection (URI).  In January 1986 
there was an impression of bronchospasm, virally induced, and 
prescription of Theo-Dur tablets, 300 mg. twice daily, and 
Alupent by metered dose inhaler, two puffs every four hours.  
[References throughout to Theo-Dur and Alupent are to tablets 
and inhaler respectively; doses and dosing intervals varied 
somewhat and are not generally reported.]  In July 1986, he 
complained of trouble breathing and other symptoms.  Upon 
examination, lungs were clear; the impression was allergic 
rhinitis and bronchospasm from smoking.  He was again 
prescribed Theo-Dur and Alupent.  On follow-up in August 
1986, the veteran reported continuing problems breathing 
during exercise.  He complained of wheezing while playing 
racquetball.  His lungs were clear on examination, and the 
impression was again bronchospasm.  Theo-Dur and Alupent were 
again prescribed.  Subsequently in August 1986, the veteran 
complained of dry cough and chest pain from coughing for two 
days; he had a runny nose; he was using Alupent and Proventil 
inhalers every six hours.  Examination revealed no 
respiratory distress, a bad runny nose and frequent sneezing; 
the lungs were clear and without wheezing.  A chest x-ray 
study was normal.  The impression was URI versus latent 
asthma.  He was advised to continue Alupent and Proventil.  
Those prescriptions were refilled later that month.  On 
follow-up in October 1986, asthma was noted to be stable.  
Theo-Dur and Alupent were prescribed.

In July 1987, the veteran complained of dyspnea at night for 
two weeks.  On examination he was in no acute distress with 
clear lungs bilaterally, good air movement and no wheezes.  
The assessment was history of asthma with recurrence of 
symptoms.  He was prescribed Theo-Dur and Alupent.  When seen 
again in July 1987, he reported using the Alupent inhaler 
every three hours and that his symptoms were worse with 
exercise.  His lungs were clear bilaterally clear to 
auscultation with no wheezes and some decreased air movement.  
The assessment was bronchospasm.  In August 1987, he 
complained of shortness of breath and worsening asthma for 
three days, as well as sinus symptoms.  Examination of the 
sinuses revealed tenderness and the lungs revealed good air 
movement and rare wheezes bilaterally.  The assessment was 
asthma and probable allergic rhinitis.  September and 
November 1987 follow-up notes show refill of Theo-Dur and 
Alupent.  Alupent doses were two puffs every four to six 
hours.  On December 1987 follow-up for refill of Theo-Dur and 
Alupent, the veteran reported that asthma was in good 
control, but lasting longer than it had the year before.  On 
examination the lungs were bilaterally clear to auscultation 
and without rales, rhonchi or wheezes.  The assessment was 
asthma under good control.

In January 1988, the veteran requested refill of his 
prescription for Alupent, two puffs every four hours.  He 
requested as many refills as possible.  The treatment record 
noted, "Using 4 inhalers/month!! [sic]"  He obtained 
Alupent refills in February 1988 and May 1988.  In June 1988, 
he went to the emergency room complaining of asthma attack, 
reporting the inhaler was effective for only one hour.  It 
was noted he had never been hospitalized for asthma.  On 
examination, he was in no respiratory distress and able to 
converse comfortably.  His lungs had tight wheezes in the 
left base.  He moved air fairly well.  He improved post 
nebulizer treatment.  He was released improved with 
prescription for Brethine tablets to add to his current 
medications.  He returned to the emergency room in July 7, 
1988 with 2+ wheezes, expiration greater than inspiration 
bilaterally.  He improved with treatment of Bronkosol by 
nebulizer and epinephrine injection.  He was released 
improved with a prescription for a course of Prednisone 
tablets.  He returned to the emergency room on July 9, 10, 
and 16, 1988.  On July 16, 1988, he was able to converse.  
His lungs had tight wheezes throughout and poor air movement.  
After nebulizer treatment, his lungs were 100 percent clear, 
without wheezes, and with good air movement.  On August 1, 
1988, follow-up, he was noted to be tapering off of 
Prednisone and on terbutaline and Theo-Dur.  The impression 
was chronic asthma.  On August 24, 1988, follow-up, he 
complained that he was returning to his previous condition.  
Examination revealed no wheezing presently.

In October 1989, the veteran complained of dyspnea, sinus 
problems, coughing mucus and poor sleep due to trouble 
breathing for the past month, which Alupent helped.  The note 
showed Alupent as then his only medication.  Upon examination 
the diagnosis was URI.  On November 21, 1989, the veteran 
complained of asthma for the past four days.  Examination 
revealed right lower lobe inspiratory rales and expiratory 
rhonchi.  The impression was asthma/pneumonitis.  
Prescriptions included Alupent.  He was told no physical 
training for three days.  That night, he reported to the 
emergency room complaining of exhaustion from coughing and 
vomiting.  Examination revealed the veteran to have no 
respiratory distress at all, no wheezing in any field, and 
able to speak in complete sentences.  The diagnosis was 
asthma and bronchitis.  The next morning he was ordered to 
quarters for 24 hours.  A week later he complained of fluid 
buildup in his lungs.  There was wheezing on examination.  He 
was confined to quarters for 48 hours.  He had a peak flow 
meter reading of 440 cc on November 30, 1989.  On December 
12, 1989, he was doing well and his lungs were clear to 
auscultation.

In January 1990, the veteran requested refill of asthma 
medication; his inhaler had run out.  When seen for 
pharyngitis in December 1990, he was noted to be on asthma 
medication.  In May 1991, he was seen for a flare-up of hay 
fever and asthma symptoms.  He had just run out of Ventolin.  
Examination found the nares occluded and a hint of expiratory 
wheeze.  The assessment was flare of atopic symptoms.  
Ventolin was refilled and a course of Prednisone begun.

In June 1992, the veteran complained of kidney and low back 
pain for two weeks with a history of chronic low back pain.  
Examination revealed no acute distress, negative straight leg 
raising test and full active range of motion.  The assessment 
was low back pain.  A physical profile for 10 days restricted 
sit-ups, lifting over 20 pounds, and jumping.  He was allowed 
to run or march distances under two miles at his own pace.

On separation medical history of June 1992, the veteran 
reported, in pertinent part, swollen or painful joints, hay 
fever, asthma, and recurrent back pain.  Separation physical 
examination was positive, in pertinent part, for upper and 
lower back pain.  The lungs and chest were normal.

In December 1992, the veteran sought VA outpatient treatment 
for asthma, requesting refill of medication.  There were no 
wheezes on examination.  The examiner prescribed Proventil 
inhaler and Theo-Dur.

On VA general medical examination in April 1993, the veteran 
reported first experiencing shortness of breath and air 
hunger in 1985 and seeking emergency treatment several times 
for episodes of bronchitis or asthma.  He reported treatment 
off and on to the present with Theo-Dur, Celestone injection, 
Proventil inhaler, and respiratory therapy of Bronkosol and 
saline.  Current complaints included increasing shortness of 
breath, fatigability, and air hunger off and on since 1985.  
On examination, the lungs were clear to auscultation and 
percussion with occasional sibilant sounds at the bases.  A 
chest x-ray study was normal.  The examiner referred to 
specialist examinations for findings about other body 
systems.  He diagnosed bronchial asthma since 1988 [sic].

On April 1993 VA orthopedic examination, the veteran 
complained of episodes of migratory joint pain and of pain in 
the plantar aspect of the left foot with standing.  
Objectively, he had normal gait and stance with a negative 
examination except for painful joint movements.  An x-ray 
arthritic bone survey showed minimal degenerative changes in 
the feet at the first metatarso-phalangeal (MTP) joints 
bilaterally with no other type of bone or joint pathology of 
the feet noted.  The right and left heels showed no bone or 
joint pathology.  The lumbosacral spine had minimal 
degenerative lumbar spondylosis.  Intervertebral spaces were 
well preserved and the sacroiliac joints were normal.  The 
bone survey impression was minimal degenerative lumbar 
spondylosis and minimal degenerative changes along the first 
MTP joints bilaterally.  The examination diagnoses were 
generalized degenerative joint disease; osteoarthritis and 
spondylosis of the spine.

On VA outpatient treatment in August 1994, the veteran 
complained of low back pain on the right side for a long 
time, now radiating to the right leg.  He also sought 
medication refills.  Examination was negative.  The diagnoses 
were muscle spasms, low back pain, and bronchial asthma.  
Prescriptions were written for Flexeril, Motrin, and 
Proventil.

In November 1996, the Board remanded the case to the RO to 
obtain pertinent VA and private treatment records post-dating 
April 1993 and to schedule VA examinations to make certain 
medical determinations.  The remand instructed that the 
veteran's claims file with service medical records be 
available to each examiner for use in the study of the 
veteran's case.  Finally, readjudication of the veteran's 
claims was to include application of a recent change in the 
rating criteria for asthma.

In a December 1996 letter, the RO requested the veteran to 
inform the RO of any VA or private treatment for his claimed 
disabilities since April 1993.  The RO provided forms for the 
veteran to authorize the release of private information 
pertinent to his claim and requested that he complete and 
return the forms.  The RO informed him that it would obtain 
VA records and private records as authorized, and that his 
response was requested within 60 days and required within one 
year of the date of the letter.  The veteran did not respond.

In April 1997, the RO obtained VA outpatient records from 
April 1993 to April 1997.  Those dating from August 1994 
until April 1997 did not concern orthopedic or respiratory 
conditions.

In April 1997, the veteran complained of occasional chest 
congestion and shortness of breath, usually at night, and of 
pain in all of his joints.  He reported a recent upper 
respiratory infection.  Currently, he was in no acute 
distress.  The lungs were clear to auscultation.  The 
assessment was bronchial asthma.  On follow-up in December 
1998, he was noted to be on Proventil inhaler.  Review of 
systems found the lungs clear to auscultation.

On VA respiratory examination in December 2000, the examiner 
noted that the veteran's VA claims folder was not available 
for review, but that his medical records were available and 
reviewed.  The examiner noted a history of asthma diagnosed 
in 1985 without history of hospitalization due to asthma, 
bronchitis or pneumonia.  The veteran complained of 
productive cough of white sputum with asthma attacks.  He 
denied hemoptysis or anorexia.  He complained of dyspnea on 
exertion upon climbing two flights of stairs.  He reported 
asthma attacks occurred once per week during the night or on 
cold windy days, when they were more frequent than once a 
week.  He reported treatment with Albuterol inhaler, two 
puffs twice a day.  Regarding frequency and duration of 
periods of incapacitation, the veteran reported no absences 
from work due to asthma exacerbations.  Physical examination 
revealed no acute distress.  The chest was symmetrical on 
expansion.  The lungs were clear to auscultation, without 
wheezes, without rales, and without rhonchi.  There was no 
history of cor pulmonale or of renovascular or pulmonary 
hypertension.  There was no history of weight changes.  A 
chest x-ray study was normal.  On pulmonary function testing, 
predicted forced expiratory volume in one second (FEV-1) was 
3.13 liters and actual, pre-bronchodilator FEV-1 was 3.11 
liters, or 99 percent of predicted FEV-1.  Post-
bronchodilator FEV-1 was 4.70 liters, or 123 percent of 
predicted FEV-1.  The predicted ratio of FEV-1 to FVC (forced 
vital capacity) was 82 percent.  The actual, pre-
bronchodilator ratio FEV-1/FVC was 70 percent, and the post-
bronchodilator ratio was 74 percent.  The interpretation of 
the test was mild obstructive lung disease with air trapping 
and hyperinflation, responsive to bronchodilators.  The 
examiner's diagnosis was asthma.

On VA orthopedic examination, the examiner reported careful 
review of the veteran's VA claims file and service medical 
records.  The veteran complained of mild localized low back 
pain radiating to the mid-back area.  He referred to 
occasional pain in the right thigh.  The veteran reported no 
current use of pain medication.  Regarding flare-ups, the 
veteran reported 15 private chiropractic adjustments in the 
past year.  Sideways bending and lifting heavy objects in his 
work as a cashier precipitated back pain.  Stretching and bed 
rest alleviated the pain.  The veteran reported having seven 
or eight episodes of acute back pain in the past year that 
limited him functionally, which he treated with hot bath, 
rest, and aspirin.  The examiner found no need for crutches, 
braces, or cane.  As functional assessment of the affect of 
the veteran's back condition on his usual occupation and 
daily activities, the examiner reported that the veteran had 
worked as a store cashier since December 1996 and had two 
absences from work in the past year due to low back and feet 
pain.  The veteran was not restricted to light duty nor had 
he ever had a State Insurance Fund claim due to a low back 
condition.  The veteran reported difficulty with prolonged 
standing.  Examination of the low back revealed 95 degrees of 
flexion, 35 degrees of extension, 40 degrees of lateral 
flexion bilaterally, and 35 degrees of rotation bilaterally.  
There was no painful motion in the ranges of motion measured 
on examination.  There were no lumbar paravertebral muscle 
spasms.  There was no tenderness to palpation of the lumbar 
paravertebral muscles.  There were no postural abnormalities 
or fixed deformities of the back.  The gait cycle was normal.  
There was no muscle atrophy of the lower extremities.  Knee 
jerks were 2+ and symmetrical bilaterally.  Ankle dorsiflexor 
strength was 4/5 bilaterally.  Ankle jerks were not obtained 
because the veteran could not relax.  Straight leg raising 
was negative bilaterally.  X-ray study of the lumbar spine 
produced an impression of minimal degenerative joint disease 
changes.  The examiner commented that there was no excess of 
incoordination, weakened movement, or fatigue.  The diagnosis 
was degenerative joint disease, osteoarthritis and 
spondylosis of the lumbar spine; mild degenerative joint 
disease of the lumbar spine by x-ray.

On examination of the feet, the veteran complained of 
moderate feet pain on the plantar aspects and inside the 
joints; he reported no other symptomatology of the feet.  He 
took no pain medication for the feet.  Regarding flare-ups, 
he reported obtaining insoles a year ago from his 
chiropractor.  He reported that playing basketball, prolonged 
standing and going to the beach precipitated symptoms, and 
rest and elevation of the feet alleviated symptoms.  The 
veteran reported two instances of acute pain in the feet 
during the past year that impaired him functionally, which he 
treated with two aspirin every four hours for one day and 
rest for 24 hours, which relieved the low back and foot pain.  
The examiner found no need for crutches, brace, cane, or 
corrective shoes to walk, but that the veteran had had 
partial efficacy from insoles.  There was no history of 
surgery of the feet.  Functionally, the examiner reported the 
veteran's loss of two days from work due to his feet, but 
that there were no limitations in his job as a cashier due to 
the feet and only mild limitation on daily activities.  

On physical examination the toes were normal.  The ankles had 
20 degrees of dorsiflexion and 45 degrees of plantar flexion 
bilaterally without pain.  Additional limitation due of range 
of motion or function due to pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups was 
said to be as described in the veteran's history of self 
treatment and time off of work.  The examiner noted finding 
no objective evidence of painful motion, edema, instability 
or weakness of the feet or ankles.  There was non-disabling 
tenderness to palpation on both plantar fascias.  Gait cycle 
was normal.  There were no functional limitations of standing 
or walking.  Callosities were within normal limits.  Skin and 
vasculature of the feet was within normal limits.  The 
veteran could stand, squat, supinate, pronate, and rise on 
toes and heels without problem.  There were no hammertoes, 
high arch, claw foot, or other deformities.  There was no 
hallux valgus deformity.  The examiner commented that the 
veteran had functional feet with normal muscle strength, 
normal coordination, no fatigability, and no objective 
evidence of painful motion; there was full range of motion.  
The diagnosis was degenerative joint disease, osteoarthritis 
of the feet; mild to moderate degenerative joint disease of 
the feet by x-ray.

On April 6, 2001, the RO mailed the veteran a supplemental 
statement of the case reporting the evidence reviewed in 
readjudication of his claims, the laws and regulations 
applied, the results of readjudication and reasons for those 
results.  On April 7, 2001, the RO mailed the veteran a 
letter notifying him of VA's duties to inform him of its 
duties in the development of his claims, of the evidence 
necessary to substantiate his claims, of the actions he 
should take to provide the evidence or authorize VA to obtain 
the evidence, of VA's duty to assist him to obtain evidence, 
and that VA would attempt to obtain private records that he 
authorized VA to obtain regarding treatment for his service-
connected disabilities.  The RO enclosed VA forms for the 
veteran to authorize the release to VA of private 
information.  The veteran did not respond within 60 days, and 
the RO notified him of the returned the case to the Board.


II.  Analysis

A.  Procedure and Due Process

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (pertinent parts codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001)) 
[hereinafter collectively VCAA of 2000], prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist in the 
development of evidence.  Even prior to enactment of the VCAA 
of 2000, the August 1994 statement of the case informed the 
veteran of the type of evidence necessary to substantiate his 
claim by providing him the criteria for establishing 
entitlement to each rating level, and the Board's November 
1996 remand informed the veteran more specifically of the 
type of evidence pertinent to his claim.  The RO's December 
1996 letter informed the veteran of his responsibility to 
authorize VA to obtain any private medical records he 
believed were pertinent to his claim, and it provided the 
necessary forms.  The April 2001 SSOC informed the veteran of 
the amended criteria of entitlement to the several rating 
levels, and thus of the type of evidence necessary to 
substantiate his claim as to any of those ratings.  The April 
2001 letter from the RO again provided forms to authorize the 
release of information, described the information and 
evidence necessary to substantiate the claims, and informed 
him of what he should do, what VA would do, and when and how 
each action should be done.  Whereas the matters at issue in 
this case are the disability rating of several disabilities, 
VA did not need to provide any other forms to the veteran 
than for him to authorize the release of private information.  
38 U.S.C.A. § 5102 (West Supp. 2001).

Although the veteran had recently demonstrated his 
understanding that the chiropractic treatment he reported to 
the December 2000 VA examiner might be pertinent to his case, 
he did not respond to the RO instruction to provide private 
treatment records or authorize VA to obtain them from anyone 
who treated his service-connected conditions.  The April 2001 
letter discharged VA's duty to notify the veteran of evidence 
necessary to substantiate his claims, which evidence he must 
submit and which evidence VA would attempt to obtain.  
38 U.S.C.A. § 5103 (West Supp. 2001); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).

The RO obtained all pertinent VA treatment records of which 
the RO had notice by requesting all records from VA 
facilities at which the veteran was known to have had 
treatment and which therefore could reasonably be expected to 
be of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA treatment records of which VA adjudicators had not could 
reasonably be expected to be of record and therefore are 
constructively so).  VA afforded the veteran contemporaneous 
examinations adequate to resolve his claims.  In light of the 
veteran's failure to enable VA to obtain private medical 
evidence, the gathering of VA records and the performance of 
VA medical examinations discharged VA's duty to assist the 
veteran in obtaining records and to afford the veteran a 
contemporaneous examination.  38 U.S.C.A. §§ 5103A(b), (d) 
(West Supp. 2001).  There are no other duties mandated by the 
VCAA of 2000 outstanding in this case.

One other matter of due process in this case warrants 
comment.  The November 1996 remand instructed that the 
veteran's VA claims file be available to each examiner for 
use in study of the case.  An instruction by the Board in a 
remand creates a right in the veteran to performance of the 
action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
December 2000 respiratory system examiner commented that the 
veteran's claims file was not available, but his medical 
records were.  The purpose of the remand instruction to make 
the claims file available was to enable the examiner to view 
the disability "in relation to its history."  38 C.F.R. 
§ 4.1 (2000).  The examiner's task was to make medical 
assessments.  Review of the veteran's medical records enabled 
such assessments to be informed by the veteran's medical 
history, thus discharging the examiner's obligation under 
section 4.1.  The contents of the claims file that are not 
medical records are of legal and procedural significance and 
not germane to the examiner's duties in performing and 
reporting the findings of a medical examination.  The 
veteran's right to performance of the Board's remand 
instruction was substantially realized in the December 2000 
respiratory system examination.

B.  Substance

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings, per se.  Before the 
Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
Under the facts of this case, discussed below, the RO did 
readjudicate the claim while the Board was on remand, 
considering evidence that entered the record subsequent to 
the initial rating and a change in rating criteria for one of 
the disabilities under review.  This afforded a review that 
could have resulted in a change of rating for all or part of 
the period under review.  Consequently, there is no prejudice 
to the veteran for the Board to now review the potentially 
staged ratings of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Except where 
otherwise required, as by change of controlling law or 
regulation during the pendency of a claim, see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the medical findings are 
compared to the criteria in the current VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2000), to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

In this case, the service medical records provide medical 
history especially relevant to staging the ratings of the 
veteran's disabilities, because the effective date of service 
connection of each disability at issue is the day following 
separation from service, and the first post-service VA 
examination was 10 months after separation.  The service 
medical records provide the evidence by which it must be 
determined if there was a ratable change in any disability 
between separation and the first VA examination.

1.  Asthma

VA amended the rating criteria for asthma while the instant 
claim has been pending, effective October 7, 1996.  See 61 
Fed. Reg. 46728 (1996).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the version 
that is more favorable to the claimant.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the newer criteria 
may not apply prior to their effective date.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000.  Thus, if the older 
rule is more beneficial to the appellant's case, it applies 
to the entire period under consideration, notwithstanding the 
later change, and if the newer rule is better, it applies 
from its effective date to the present.  If neither rule is 
more beneficial, the Board will apply the newer rule from its 
effective date, because "a court is to apply the law in 
effect at the time it renders its decision unless to do so 
would work manifest injustice or there is statutory direction 
or legislative history to the contrary."  Karnas, 1 Vet. 
App. at 312 quoting Bradley v. School Board, 416 U.S. 696, 
711 (1974).

Under either set of rating criteria, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Both the older and newer rating criteria include the 
following qualifier:  "NOTE: In the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record."  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1992 & 2000).  The Board construes the 
note to state a requirement of entitlement to any compensable 
or higher rating for asthma.  Cf. 38 C.F.R. § 4.121 (2000) 
(to warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician).  The 
service medical record of multiple emergency room visits for 
treatment of asthma in July 1988 satisfies this requirement.

a.  Older Rating Criteria

Discussion of the older rating criteria for bronchial asthma 
(asthma) will cite the July 1992 edition of the Code of 
Federal Regulations, the edition in effect at the beginning 
of the period under review in this case.  The older rating 
criteria provided as follows:


Asthma, bronchial:

  Pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health, 100 percent.
  Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication; more than 
light manual labor precluded, 60 percent.
  Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between attacks, 30 percent.
  Mild; paroxysms of asthmatic type 
breathing (high-pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks, 10 percent.


38 C.F.R. § 4.97, Diagnostic Code 6602 (1992).

The several ratings under the older criteria are based on the 
frequency of "asthma attacks" and the severity of symptoms 
between attacks.  The medical evidence does not directly 
corroborate the veteran's reports of frequency of attacks and 
symptoms between attacks.  The question is whether and for 
what periods that are not corroborated the veteran's reports 
are credible and probative of the actual status of his 
asthma.

"Asthmatic attack" is not defined.  The Board infers that 
an asthma attack involves at least an acute episode of the 
type of breathing described in the rating criteria, i.e., 
paroxysms of high-pitched expiratory wheezes and dyspnea, and 
that the term dyspnea unmodified by the qualifiers "on 
exertion" or "on slight exertion" means dyspnea at rest.  
Clearly, if the asthmatic's condition between attacks can 
vary from "severe dyspnea on slight exertion between" (100 
percent rating), and "moderate dyspnea on exertion" (30 
percent rating) and even "no clinical findings between 
attacks," (10 percent rating), dyspnea on exertion alone not 
combined with other symptoms does not constitute an 
"asthmatic attack" within the meaning of Diagnostic Code 
6602.  Additionally, the criteria for a 30 percent rating are 
written in the conjunctive; "with" is equivalent in meaning 
to "and."  The overall disability picture entitled to a 30 
percent rating is asthmatic attacks every 10 to 14 days 
"with" moderate dyspnea on exertion between attacks.

Analysis of the frequency of seeking treatment during the 
period under review, including such insight into the overall 
disability picture as can be derived from the service medical 
records, shows only brief periods during which the veteran 
presented with clinically demonstrable symptoms.  The 
evidence shows the most frequent episodes of asthmatic 
symptoms from about July to November 1987 and again from 
about July to November 1988.  Significantly, from January 
1990 until separation from service, the veteran complained 
once, in May 1991, of symptoms attributed to allergies rather 
than asthma, and presented no evidence of moderate dyspnea 
upon exertion.

There is no evidence of asthmatic attacks from separation 
from service until the present, nor is there a basis for the 
Board to make an informed finding that the veteran has had 
moderate dyspnea on exertion.  His report to the April 1993 
VA examiner of increasing shortness of breath and fatigue is 
too vague to be probative evidence of any particular degree 
of dyspnea.  Significantly, and unfortunately, as the Board 
found in its November 1996 remand, the April 1993 VA 
examination report lacked the specificity to enable 
application of the rating criteria then in effect to the 
available evidence.  However, it is also significant that the 
veteran did not report any specific instances of treatment 
for asthma attacks or describe the conditions under which he 
experienced shortness of breath, despite VA's December 1996 
and April 2001 requests that he provide such information or 
authorize VA to obtain it if it existed.  Without any 
quantitative information, the unqualified report of 
increasing shortness of breath and fatigue does not permit 
finding more than mild asthma from the effective date of 
service connection to April 1993.

VA outpatient records post-dating April 1993 are essentially 
uninformative about the status of the veteran's asthma in 
terms of the older rating criteria.  The August 1994 
prescription of Proventil does not comport with any of the 
older rating criteria.  April 1997 and December 1998 
outpatient treatment records do not show asthma attacks or 
moderate dyspnea on exertion or any current or historical 
complaint of either.  There is a hiatus in the record from 
December 1998 to December 2000.  Thus, there is no basis to 
grant an increased rating under the older criteria for any 
part of the period April 1993 to December 2000.

The veteran told the December 2000 VA examiner of asthma 
attacks one a week, more during cold weather, and of dyspnea 
upon climbing two flights of stairs.  If credible, the 
reported frequency of asthma attacks is probative of 
entitlement to a 60 percent rating, and the reported dyspnea 
upon climbing two flights is probative of entitlement to a 30 
percent rating, construing dyspnea on climbing two flights as 
moderate dyspnea on exertion.

The Board does not find the reported frequency of asthma 
attacks credible.  Considering all of the evidence of record, 
38 U.S.C.A. § 7104(a) (West Supp. 2001), the veteran's 
disability must be seen in relation to its entire history, 
including its affect on his ability to work or seek work.  
38 C.F.R. §§ 4.1, 4.2 (2000).  The service medical records 
reveals a history of seeking treatment when he had symptoms 
and of restriction from duty during those times revealed as 
asthma attacks.  Absent any evidence of treatment since 
service for asthma so severe as to produce weekly attacks, or 
any explanation why he has stopped obtaining treatment for 
asthma attacks when he previously did so, the Board infers 
from the silence of the post-service record that he has not 
had asthma attacks as frequently as reported to the December 
2000 examiner.  The failure to report treatment despite two 
written requests for reports of treatment bolsters the 
Board's conclusion that he did not have treatment.  The lack 
of treatment in light of his demonstrated history of seeking 
treatment for acute symptoms is persuasive that the veteran 
has not had the frequency of asthma attacks he reports.  
Whereas his reported frequency is not credible, the Board 
cannot conjecture any other specific frequency in the 
alternative.  Thus, there is not evidence of asthma attacks 
of the frequency commensurate with either 60- or 30-percent 
ratings.

Even if the veteran's report of weekly or more frequent 
asthma attacks were credible, i.e., that he had some sort of 
acute event that often, the identification of symptomatology 
as an asthma attack requires medical expertise that the 
veteran lacks.  The veteran is a lay person without medical 
expertise who is not qualified to diagnose subjective 
symptoms as an asthma attack, and therefore his report is not 
cognizable as evidence of asthma attacks versus some other 
phenomenon.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
The service medical records contraindicate finding the 
veteran competent to distinguish asthma attacks from other 
medical events.  They reveal multiple instances in which the 
veteran sought treatment for asthma or for symptoms that he 
did not distinguish from asthma, which upon examination were 
diagnosed as bronchitis or flare of atopic (allergic) 
symptoms.  This reveals that the veteran is not a reliable 
diagnostician, and the Board cannot find that each of the 
events he reports as weekly or more frequent asthma attacks 
are actually asthma attacks in the absence of medical 
corroboration.

The reported moderate dyspnea on exertion fails to qualify 
the veteran for a 30 percent rating, because this criterion 
by the language of the diagnostic code must be one element of 
a total disability picture that includes frequent asthma 
attacks, i.e., 10 to 14 day intervals.  This frequency of 
asthma attacks is not shown by credible or probative evidence 
for the same reasons more frequent asthma attacks are not 
shown.

Finally, the only clearly, objectively documented rating 
criterion shown in the medical record throughout the period 
from the effective date of service connection to the present 
is the December 2000 pulmonary function test finding of mild 
asthma.  Otherwise, the record from separation from service 
to the present is absent clinical findings between attacks.  
Without reference to the quantitative pulmonary function 
findings in December 2000, the test interpretation of mild 
disease comports with the 10 percent rating provided for mild 
asthma, as does the lack of clinical findings between 
attacks.  In sum, under the older version of Diagnostic Code 
6602, the preponderance of the evidence is against finding 
that the veteran's asthma meets or nearly approximates the 
criteria for a rating greater than 10 percent for any period 
from the effective date of service connection to the present.  
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1992).

b.  Newer Criteria

The newer criteria provide as follows:

Asthma, bronchial

  FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with 
episodes of respiratory failure, or; 
requires daily use of systemic (oral or 
parenteral) high does corticosteroids or 
immuno-suppressive medications, 100 
percent.
  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids, 60 percent.
  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory 
medication, 30 percent.
  FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC 71 to 80 percent, or; 
intermittent inhalation or oral 
bronchodilator therapy, 10 percent.

38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

Amended diagnostic code 6602 is not explicit whether 
pulmonary function test results before or after 
bronchodilator therapy are the bases of the rating.  The 
supplementary information published with promulgation of the 
amended rating criteria reveals that post-bronchodilator 
findings are the standard in pulmonary assessment.  61 Fed. 
Reg. 46723 (1996).

The newer rating criteria are more objective than the older.  
They unambiguously provide alternative bases for each rating 
level; satisfying any criterion of a given rating level 
warrants that rating.  The record following service does not 
document any of the criteria of a 60 percent rating at any 
time under review.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000).

There is only one pulmonary function test of record.  While 
this is unfortunate, because no reasonable extrapolation for 
the period August 1992 to December 2000 can be made, it is 
also irremediable, as no future pulmonary function test could 
provide historical information either.  Consequently, the 
record is devoid of pulmonary function data that could inform 
the rating determination on the period from the effective 
date of the newer rating criteria to the date of the 
pulmonary function test.

The December 2000 pulmonary function test revealed post-
bronchodilator FEV-1 far above the cutoff level for a 30 
percent rating, or for that matter, for any compensable 
rating.  The post-bronchodilator FEV-1/FVC ratio of 74 is 
near the middle of the range for a 10 percent rating.  No 
rating higher than 10 percent is permissible for any period 
from October 7, 1996, to the present based on pulmonary 
function criteria.

An alternative criterion for a 30 percent rating is use of 
inhalation anti-inflammatory medication.  No evidence of 
record shows that the veteran uses such medication.

The remaining criterion of a 30 percent rating is daily 
inhalation or oral bronchodilator therapy.  The veteran 
reported daily use of albuterol inhaler.  Albuterol is the 
generic name of a bronchodilator also marketed under the 
brand name Proventil.  Physicians' Desk Reference 2922 (55th 
Ed. 2001).  Virtually every medical record referencing asthma 
from January 1986 to the present reveals prescription or 
continued use of one or another inhaled bronchodilator or to 
an oral bronchodilator.  [Alupent inhaler and Theo-Dur 
tablets are inhalation and oral bronchodilators, 
respectively.  Physicians' Desk Reference 960, 1605 (55th Ed. 
2001)].  However, as noted above, the medical record 
subsequent to service is very sparse.  Prescription or use of 
inhaled bronchodilator since service is documented in 
December 1992, August 1994, and December 1998, with only the 
December 1992 record showing dosage of two puffs every six 
hours.  The others note the use of inhaled bronchodilator, 
but are uninformative whether that use was on a fixed 
schedule or an as-needed basis.  There is no post-service 
record of prescription or use of oral bronchodilator.  Unlike 
the service medical record, which appears consistent with 
daily use for long periods because of the frequent notations 
of renewed prescriptions, the post-service medical record 
does not tend to corroborate the veteran's assertion of daily 
use of inhaled bronchodilator with a record of the regular 
renewal of a medication only available by prescription.

Again, the Board infers from the veteran's failure to inform 
VA of any ongoing treatment despite two requests for such 
information that there has been no ongoing treatment to 
report.  The Board does not believe the veteran obtained a 
several-year supply of albuterol in December 1998, the date 
of the last clinical reference to inhaled bronchodilator 
therapy.  The Board will not conjecture that some 
practitioner is prescribing medication for years together 
without follow-up examination.  If the veteran has filled 
prescriptions sufficient to supply daily inhaled 
bronchodilator therapy, he has prejudiced his claim by 
keeping it secret.  In the absence of documentary 
corroboration of such a supply, the Board finds the veteran's 
report to the December 2000 examiner lacking credibility.  
Consequently, a rating higher than 10 percent on the basis of 
daily use of inhaled or oral bronchodilator is not warranted.

In sum, the preponderance of the evidence is against a rating 
higher than 10 percent for bronchial asthma for any period 
between October 7, 1996, and the present.

Whereas application of neither the older nor the newer rating 
criteria is more beneficial to the appellant, the newer 
rating criteria are for application from their effective 
date.

2.  Feet and Lumbar Spine

For purposes of this decision, degenerative joint disease, 
spondylosis, and osteoarthritis are synonymous.  The evidence 
of record does not reveal multiple, separate disabilities of 
the feet or of the back, and a given disability may not be 
rated under more than one diagnosis.  See 38 C.F.R. § 4.14 
(2000).  Whereas the award of service connection was based on 
service medical records reporting primarily low back pain and 
post-service x-ray and examination reports of positive 
findings for the lumbar spine only, the Board construes the 
veteran's service-connected back disability as limited to the 
lumbar spine.

Review of the rating criteria in the several diagnostic codes 
for rating disabilities of the musculoskeletal system reveals 
none are applicable to the veteran's feet or back 
disabilities other than the diagnostic code for degenerative 
arthritis.  See generally 38 C.F.R. § 4.71a (2000).  The 
appellant's feet and back disabilities are rated according to 
the criteria for rating degenerative arthritis, which 
provide:

Arthritis, degenerative (hypertrophic or 
osteoarthritis):
  Degenerative arthritis established by 
X-ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:
  With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations, 20 %.
  With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, 10%.

NOTE (1): The 20 percent and 10 percent 
ratings based on X-ray findings, above, 
will not be combined with ratings based 
on limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Subsequently 
cited diagnostic codes are in section 4.71a unless otherwise 
indicated.

The only evidence of record pertaining to the feet post-
service comprises the April 1993 examination finding of 
painful joint motion with positive x-ray findings in the 
first MPT joint of each foot, an April 1997 complaint of pain 
in all joints with no reported corroboration on examination, 
and the December 2000 examination report, which is discussed 
further below.  The back is shown to be arthritic by x-ray 
evidence, but there is no limitation of motion of the back, 
muscle spasm, or other objective, clinically corroborated 
evidence of the veteran's reports of either base level pain 
or occasionally exacerbated.  Regarding muscle spasm 
specifically, the Board finds the December 2000 VA examiner's 
clinical finding of no spasm more probative of whether the 
veteran has lumbar muscle spasm than is the December 2000 x-
ray report, which only suggested lumbar muscle spasm.

There is no diagnostic code providing for limitation of 
motion of the foot.  See generally 38 C.F.R. § 4.71a (2000).  
The veteran's arthritis of the feet is limited to the first 
MTP joint, i.e., the great toe.  38 C.F.R. § 4.71a, Plate IV 
(2000).  In April 1993, the VA examiner found painful motion 
but not limited motion.  Regulation provides that painful 
motion with joint or periarticular pathology is productive of 
disability and, when related to healed injury, as entitled to 
at least a compensable rating.  38 C.F.R. § 4.59 (2000).  As 
written, the regulation associates a compensable rating for 
painful motion with injury, and the veteran's arthritis in 
either MTP is not shown to be related to injury.  However, 
while the MTP joint arthritis is otherwise noncompensably 
disabling, the pain on motion (without limitation of motion) 
is adequately compensated at the current 10 percent 
evaluation.  Moreover, in considering staging of the rating, 
it is noteworthy that the painful motion reported by the 
April 1993 examiner is not reported in the December 2000 
examination.

Additionally, the rating for disability of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (2000).  
Amputation of the great toe without metatarsal involvement is 
rated only 10 percent disabling.  Diagnostic Code 5171.  
Amputation of the great toe requires removal of the 
metatarsal head to obtain a rating greater than 10 percent.  
To obtain a rating greater than 10 percent for arthritis of 
the great toes, the veteran would have to have disability of 
the feet comparable to amputation of multiple toes.  See 
Diagnostic Codes 5172 and 5173.

The diagnostic codes for limitation of motion of the lumbar 
spine requires slight limitation of motion for a compensable, 
i.e., 10 percent, rating.  Diagnostic Code 5292.  There is no 
medical evidence of neurological involvement that would 
permit rating the veteran's low back disability as 
intervertebral disc syndrome.  See Diagnostic Code 5293.  
There is no diagnosis or finding of lumbosacral strain, which 
requires characteristic pain on motion for a 10 percent 
rating and muscle spasm for higher than a 10 percent rating.  
Diagnostic Code 5295.

A 10 percent rating for arthritis demonstrated by x-ray with 
limitation of motion of noncompensable degree nonetheless 
requires actual, objective limitation of motion, however 
slight.  The language of the diagnostic code provides for a 
10 percent rating for limitation of motion of a 
noncompensable degree and arthritis shown by x-ray.  Nothing 
in the language excludes some limitation of motion as a 
criterion of a compensable rating.  38 C.F.R. § 5003; see 
also VAOPGCPREC 23-97 (knee disability rated for instability 
separately ratable for arthritis under Diagnostic Code 5003 
only if exists limitation of motion of at least 
noncompensable degree).

Finally, pertinent to both the feet and the lumbar spine, 
when a diseased joint is rated based on range of motion, 
other factors that affect the range of motion and function of 
the joint are considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as a matter of law the disabilities 
are rated based on limitation of motion, notwithstanding the 
absence of limitation of motion in fact, because the 
diagnostic code under which they are rated employs limitation 
of motion as the condition precedent to a compensable rating.  
Diagnostic Code 5003.

Speed of motion, excursion, coordination, and endurance, as 
affected by painful motion or malformation of the structure 
of the joint or pathology of its supporting structures due to 
disease or trauma must also be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  As pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, Sanches-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part on other grounds and 
remanded No. 00-7099 (Fed. Cir. Aug. 3, 2001), the schedular 
evaluation of a disability may only provide for the disabling 
effect of these factors to the extent they are objectively 
demonstrated.  38 C.F.R. § 4.40 (2000).  Where those factors 
exist, the rating must assess the additional reduction of 
range of motion because of them, or the amount of disability 
comparable to a reduced range of motion.  DeLuca, 8 Vet. App. 
202.  Where a diseased or injured joint is subject to 
periodic flare-ups of the underlying condition such that the 
function of the joint is further impaired during such flare-
ups, a physical examination adequate for VA rating purposes 
must include a medical opinion about the amount of additional 
disability the claimant experiences during those periods, and 
that additional disability also considered in rating the 
disability.  Id.

In this case, the veteran reports flare-ups that are not 
objectively observed and that as described do not amount to 
such additional disability as to warrant increased rating.  
There is no evidence in the record pre-dating the December 
2000 VA examination that permits application of sections 
4.40, 4.45, or 4.59 to the evaluation of disability due to 
flare-ups as distinguished from the underlying status of the 
feet or of the lumbar spine.  The amount of additional 
disability due to or occurring during flare-ups as described 
to the December 2000 VA examiner does not warrant an 
increased rating for the feet or for the lumbar spine.  
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2000).  The regulation providing for 
consideration of painful motion of arthritic joints does not 
provide a basis for increased rating of either the feet or 
the lumbar spine, because the regulation requires that the 
painful motion be definitely related to the affected joints.  
38 C.F.R. § 4.59.  Such relationship cannot be found in the 
December 2000 VA examination report, or in the veteran's 
vague descriptions of foot or back pain.  Ultimately, even if 
the additional disability described by the veteran, including 
loss of two days from work in the past year is fully 
attributed to the service-connected feet or the back or both, 
it does not amount to sufficient additional disability to 
warrant a higher rating either for the feet or for the lumbar 
spine under authority of 38 C.F.R. §§ 4.40, 4.45, or 4.59 as 
contemplated by DeLuca, 8 Vet. App. 202.

In sum, the preponderance of the evidence is against granting 
a rating higher than 10 percent for osteoarthritis of the 
feet or of the lumbar spine during any period from the 
effective date of service connection to the present.  
Fenderson, 12 Vet. App. 119.


ORDER

A schedular rating higher than 10 percent for bronchial 
asthma, degenerative joint disease and osteoarthritis of the 
feet, or degenerative joint disease and osteoarthritis of the 
lumbar spine for any time from August 27, 1992, to the 
present is denied.


REMAND

The Board remanded this case in November 1996, in pertinent 
part, for a VA examination to determine the extent of the 
veteran's service-connected skin disorder of the groin and 
chest.  The veteran's skin disorders are rated by analogy to 
eczema.  See 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2000).  The remand was required because the April 1993 
examination was uninformative about several criteria of a 
rating higher than 10 percent for eczema.  The veteran has a 
right to performance of actions ordered in a remand from the 
Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2000 examiner again failed to report whether 
there was exudate in the affected area.  The remand asked for 
the examination to report, in square inches or centimeters, 
the size of the area of the groin and chest affected by rash.  
The examiner reported rash on the thighs, but not the size of 
the affected area, so the Board cannot determine if the 
affected area is "extensive."  No findings for the chest 
were reported, and the Board cannot discern whether the lack 
of report means there was no rash or that an element of the 
rash was omitted.  The report must state if a requested 
finding is negative.

Providing the veteran a satisfactory contemporaneous 
examination is an element of the assistance VA owes a veteran 
to obtain the results of a medical examination when necessary 
to decide a claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA 
dermatology examination to determine the 
current extent of the veteran's service-
connected skin disorders of the chest and 
groin.  All pertinent symptomatology and 
findings should be reported in detail, to 
include whether or not there is constant 
itching or exudate, description in detail 
of the appearance of any skin disease of 
the groin and chest, the size of the area 
affected (in square inches or 
centimeters), whether the area is 
exposed, and whether there is 
disfigurement.  If a written description 
does not in the examiner's judgment 
clearly convey the findings, photographs 
should supplement the report.  The 
examiner should report negative as well 
as positive findings, such as "no skin 
disease of the chest on current 
examination," or, "no exudate."  
Provide the examiner with the claims file 
for review in conjunction with the 
examination.

2.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

3.  Readjudicate the claim for a rating 
higher than 10 percent for intertrigo of 
the groin and folliculitis of the chest 
from the effective date of service 
connection.  If the claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

